FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 04-30393
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                               CR-03-00232-RHW
CRAIG ALLEN LADWIG,
                                                   OPINION
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
           for the Eastern District of Washington
         Robert H. Whaley, District Judge, Presiding

                 Submitted December 7, 2005*
                     Seattle, Washington

                    Filed December 27, 2005

     Before: Ronald M. Gould and Marsha S. Berzon,
Circuit Judges, and William W Schwarzer,** District Judge.

                     Opinion by Judge Gould




  *This panel unanimously finds this case suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2).
  **The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                16723
                      UNITED STATES v. LADWIG                    16725




                             COUNSEL

Christina L. Hunt, Federal Defenders of Eastern Washington
and Idaho, Spokane, Washington, for defendant-appellant
Craig Allen Ladwig.

Stephanie J. Lister, Assistant United States Attorney, Spo-
kane, Washington, for plaintiff-appellee United States of
America.


                             OPINION

GOULD, Circuit Judge:

   We consider whether a felony conviction for making a
harassing telephone call under Washington state law, R.C.W.
§ 9.61.230(3)(b) (2002),1 is a predicate offense under the
  1
   At the time Ladwig pled guilty, R.C.W. § 9.61.230 stated, in relevant
part:
16726                   UNITED STATES v. LADWIG
Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). We
hold that it is.

                                      I

   On November 4, 2003, a federal grand jury in the Eastern
District of Washington indicted Craig Allen Ladwig on two
counts of being a felon in possession of a firearm in violation
of 18 U.S.C. § 922(g)(1). Ladwig pled guilty to Count Two
of the indictment on March 3, 2004.2 The Presentence Report,
prepared pursuant to Fed. R. Crim. P. 32, indicated that the
ACCA should apply because Ladwig had three prior convic-
tions for committing violent felonies. These convictions were
under Washington law, and included a conviction for making
a harassing telephone call under R.C.W. § 9.61.230(3)(b)3 and

    Every person who, with intent to harass, intimidate, torment or
    embarrass any other person, shall make a telephone call to such
    other person . . . (3) Threatening to inflict injury on the person
    or property of the person called . . . shall be guilty . . . of a class
    C felony if . . . (b) That person harasses another person under
    subsection (3) of this section by threatening to kill the person
    threatened or any other person.
The statute was amended effective July 1, 2004, but we consider the ver-
sion in effect when Ladwig pled guilty.
   2
     Count Two of the indictment stated the following:
      On or about September 22, 2003, in the Eastern District of Wash-
      ington, CRAIG A. LADWIG having been convicted of a crime
      punishable by imprisonment for a term exceeding one year, did
      knowingly possess, in and affecting commerce, firearms, to wit:
      a Lakefield Mark II, .22LR caliber rifle, serial number 247154
      and a J.C. Higgins brand model 29, .22LR caliber rifle, with no
      serial number, which firearms had theretofore been transported in
      interstate commerce; all in violation of 18 U.S.C. §§ 922(g) and
      924.
   3
     On February 12, 2002, Ladwig pled guilty to one felony count of mak-
ing a harassing telephone call under R.C.W. § 9.61.230(3)(b) and was sen-
tenced to 14 months imprisonment.
                       UNITED STATES v. LADWIG                       16727
convictions for second degree burglary and attempted second
degree rape.

   On September 3, 2004, the district court conducted a sen-
tencing hearing, and heard argument on whether Ladwig’s
convictions for second degree burglary and making a harass-
ing telephone call qualified as predicate offenses under the
ACCA.4 The district court concluded that Ladwig’s convic-
tion for making a harassing telephone call was a predicate fel-
ony under the ACCA, relying on the Washington statute
criminalizing the making of harassing telephone calls, the text
of the ACCA, and United States v. Bonner, 85 F.3d 522, 527
(11th Cir. 1996) (“Because the use or threatened use of force
is an element of the crime and he threatened to use violence,
making a threatening telephone call is a crime of violence
under [U.S.S.G.] § 4B1.2.”). The district court sentenced Lad-
wig to 200 months imprisonment and 5 years supervised
release, and imposed a $100 special penalty assessment. The
only issue in this timely appeal is whether Ladwig’s felony
conviction for making a harassing telephone call under
R.C.W. § 9.61.230(3)(b) is a predicate felony under the
ACCA.

                                    II

   The district court’s conclusion that a prior conviction may
be used for purposes of sentencing enhancement is reviewed
de novo. United States v. Lopez-Montanez, 421 F.3d 926, 928
n.2 (9th Cir. 2005).

                                    III

   [1] The ACCA provides:
  4
    Ladwig did not contest at the sentencing hearing that his conviction for
attempted second degree rape qualified as a predicate offense under the
ACCA. Also, at that hearing Ladwig conceded that the second degree bur-
glary conviction qualified as a predicate felony under the ACCA.
16728                  UNITED STATES v. LADWIG
      In the case of a person who violates section 922(g)
      of this title and has three previous convictions by
      any court referred to in section 922(g)(1) of this title
      for a violent felony or a serious drug offense, or
      both, committed on occasions different from one
      another, such person shall be fined under this title
      and imprisoned not less than fifteen years, and, not-
      withstanding any other provision of law, the court
      shall not suspend the sentence of, or grant probation-
      ary sentence to, such person with respect to the con-
      viction under section 922(g).

18 U.S.C. § 924(e)(1). The ACCA defines the term “violent
felony” as “any crime punishable by imprisonment for a term
exceeding one year . . . that— (i) has as an element the use,
attempted use, or threatened use of physical force against the
person of another . . . .” Id. § 924(e)(2)(B).

   We have previously held that we take a “categorical
approach” to assessing whether a prior felony conviction
meets the ACCA’s definition of “violent felony.” United
States v. Wofford, 122 F.3d 787, 792 (9th Cir. 1997) (“In
applying § 924(e), this court must take a ‘categorical
approach.’ That is, the court should ‘look[ ] only to the statu-
tory definitions of the prior offenses, and not to the particular
facts underlying those convictions.’ ”) (quoting Taylor v.
United States, 495 U.S. 575, 600 (1990)).5 In determining
  5
    However, “Taylor also permits us ‘to go beyond the mere fact of con-
viction in a narrow range of cases.’ In cases where a state statute criminal-
izes both conduct that does and does not qualify as a crime of violence,
we review the conviction using a modified categorical approach.” United
States v. Wenner, 351 F.3d 969, 972 (9th Cir. 2003) (citation omitted).
“Under the modified categorical approach, we conduct a limited examina-
tion of documents in the record of conviction to determine if there is suffi-
cient evidence to conclude that a defendant was convicted of the elements
of the generically defined crime even though his or her statute of convic-
tion was facially overinclusive.” Chang v. INS, 307 F.3d 1185, 1189 (9th
Cir. 2002). Because Ladwig was convicted under a felony portion of the
Washington statute, R.C.W. § 9.61.230(3)(b), we apply the categorical
approach to that section of the statute, the elements of which were neces-
sarily satisfied by his guilty plea. We need not in this case apply the modi-
fied categorical approach.
                        UNITED STATES v. LADWIG                       16729
what constitutes a violent felony, federal law, rather than state
law, is dispositive. United States v. Sherbondy, 865 F.2d 996,
1005 (9th Cir. 1998) (“[W]e look to the federal definition
when determining whether a defendant was convicted of a
violent felony.”).

   [2] We have not previously decided whether making a
harassing telephone call qualifies as a violent felony for the
purposes of the ACCA. The Washington statute generally
makes it a gross misdemeanor to make harassing telephone
calls, but it characterizes the conduct as a felony if the caller
threatens to kill. See R.C.W. § 9.61.230(3)(b). The only way
to be convicted of a felony under this subsection is to threaten
to kill.6 See id. Because all conduct that R.C.W.
§ 9.61.230(3)(b) treats as a felony is conduct that qualifies as
a violent felony under the ACCA, a felony conviction under
this provision qualifies as a violent felony under the categori-
cal approach. See Taylor, 495 U.S. at 602 (“We think that the
only plausible interpretation of § 924(e)(2)(B)(ii) is that, like
the rest of the enhancement statute, it generally requires the
trial court to look only to the fact of conviction and the statu-
tory definition of the prior offense.”).7 Stated differently,
   6
     A separate subsection of the statute classifies the making of a harassing
telephone call as a felony under circumstances not at issue here. R.C.W.
§ 9.61.230(3)(a) (classifying the conduct as a felony if the caller “has pre-
viously been convicted of any crime of harassment, as defined in R.C.W.
9A.46.060, with the same victim or member of the victim’s family or
household or any person specifically named in a no-contact or no-
harassment order in this or any other state . . . .”). In United States v.
Moreno-Hernandez, 419 F.3d 906 (9th Cir. 2005), we distinguished
between conduct that is felonious because of the offender’s legal history
and conduct that is felonious because of “offense-based aggravating char-
acteristics.” Id. at 914. We held that “the entire sentence, including its
offense-based aggravating characteristics, must be factored into our deter-
mination of whether or not it is a ‘felony.’ ” Id. The subsection under
which Ladwig was convicted, R.C.W. § 9.61.230(3)(b), is an “offense-
based aggravating characteristic” that we may consider. We are not here
presented with the question whether R.C.W. § 9.61.230(3)(a) is offense-
based.
   7
     Because the Washington statute is not “facially overinclusive,” that is,
because it does not criminalize, as a felony, conduct that is not a “violent
16730                UNITED STATES v. LADWIG
R.C.W. § 9.61.230(3)(b) in all cases requires for conviction
and felony punishment that there has been a threat to kill, so
the minimum elements of this statutory provision necessarily
include threatened use of violence. Ladwig’s conviction for
making a harassing telephone call satisfies the ACCA defini-
tion of “violent felony” because he was imprisoned for more
than one year for a crime “that— (i) has as an element the use,
attempted use, or threatened use of physical force against the
person of another . . . .” 18 U.S.C. § 924(e)(2)(B)(i).

   We find further support for our conclusion in Sherbondy.
There, we considered whether a conviction under California
Penal Code section 136.1(c)(1), “which makes it a felony to
‘prevent or dissuade’ a witness or victim from testifying in a
trial ‘[w]here the act is accompanied by force or by an express
or implied threat of force or violence, upon a witness or vic-
tim or any third person or the property of any victim, witness,
or any third person,’ ” is to be considered a violent felony
under the ACCA. Sherbondy, 865 F.2d at 1003 (quoting CAL.
PENAL. CODE § 136.1(c)(1)) (emphasis added). Using a cate-
gorical approach, we reversed the district court’s determina-
tion that Sherbondy’s conviction was a violent felony under
the ACCA because the California statute criminalized threats
against both property and persons. Id. at 1010-11. In contrast
to the California statute in Sherbondy, R.C.W.
§ 9.61.230(3)(b) is not overinclusive because it makes only a
threat to kill another person a felony; threats against property,
or threats against persons short of a threat to kill, are not felo-
nies under R.C.W. § 9.61.230(3)(b). Under the logic of Sher-
bondy and under the categorical approach of Taylor, Ladwig’s
conviction qualifies as a predicate offense under the ACCA.

   [3] Ladwig argues that his conviction under R.C.W.
§ 9.61.230(3)(b) does not qualify as a crime of violence for

felony” under the ACCA, we need not address whether R.C.W.
§ 9.61.230(3)(b) is a “violent felony” under the modified categorical
approach.
                        UNITED STATES v. LADWIG                       16731
two reasons. First, he argues that “[i]t is nonsensical to
believe that a person who may use the telephone to harass
someone should be considered a violent offender.” The
ACCA is written in the disjunctive, applying to any felony
“that has as an element the use, attempted use, or threatened
use of physical force against the person of another . . . .” 18
U.S.C. § 924(e)(2)(B)(i) (emphasis added). By using the dis-
junctive “or,” Congress explicitly provided that the ACCA
applies to the “threatened use of physical force against the
person of another,” id., even absent actual or attempted physi-
cal force against the person of another.

   [4] We also consider persuasive the decision of the United
States Court of Appeals for the Eleventh Circuit, relied upon
by the district court, wherein the Eleventh Circuit considered
whether a felony conviction under 18 U.S.C. § 115(a)(1)8 is
a “crime of violence” under § 4B1.2 of the United States Sen-
tencing Guidelines. Bonner, 85 F.3d at 526-27. The court in
Bonner concluded: “Because the use or threatened use of
force is an element of the crime and he threatened to use vio-
lence, making a threatening telephone call is a crime of vio-
lence under § 4B1.2.” Id. at 527.9 We agree with this
reasoning of the Eleventh Circuit. We reject Ladwig’s argu-
ment that it is “nonsensical” to conclude that making a harass-
  8
     18 U.S.C. § 115(a)(1) provides, in relevant part: “Whoever . . . (B)
threatens to assault, kidnap, or murder, a United States official . . . with
intent to impede, intimidate, or interfere with such official . . . shall be
punished as provided in subsection (b).” Subsection (b)(4) provides that
“A threat made in violation of this section shall be punished by a fine
under this title or imprisonment for a term of not more than 10 years, or
both, except that imprisonment for a threatened assault shall not exceed 6
years.” Id. § 115(b)(4).
   9
     “[T]he basic definition of ‘violent felony’ under section 924(e)(2)(B)(i)
& (ii) is identical to the definition of ‘crime of violence’ under U.S.S.G.
§ 4B1.2(1)(i) & (ii).” United States v. Lonczak, 993 F.2d 180, 183 n.5 (9th
Cir. 1993). Thus we may consult cases construing section 4B1.2 of the
Sentencing Guidelines when considering whether a crime is a “violent fel-
ony” under the ACCA.
16732              UNITED STATES v. LADWIG
ing telephone call is a “violent felony” for purposes of the
ACCA, because the definition of “violent felony” in the
ACCA squarely applies to prior convictions that include as a
necessary element of the offense the “threatened use of physi-
cal force against the person of another.” 18 U.S.C.
§ 924(e)(2)(B)(i).

   Second, Ladwig argues that because the State of Washing-
ton does not consider the making of a harassing telephone call
to be a violent offense, see R.C.W. § 9.94A.030(48) (defining
a number of specific offenses as “violent offenses,” but not
including making harassing telephone calls), a conviction
under R.C.W. § 9.61.230(3)(b) is not a “violent felony” under
the ACCA. However, we look to federal law, not state law,
to determine whether the required elements of a state law con-
viction are sufficient to make the conduct a “violent felony”
within the meaning of the ACCA. See Sherbondy, 865 F.2d
at 1005. That the State of Washington has chosen not to con-
sider the making of harassing telephone calls in general to be
a violent felony does not trump the Congressional determina-
tion, in the ACCA, that the conduct defined by Congress in
section 924(e)(2)(B) shall be considered a violent felony for
purposes of federal sentencing under the ACCA.

                             IV

   [5] On January 12, 2005, after Ladwig submitted his open-
ing brief but before the Government submitted its response,
the U.S. Supreme Court decided United States v. Booker, 543
U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). Neither
party has addressed whether Booker applies to this case. How-
ever, our precedent permits us to consider a Booker violation
sua sponte. See United States v. Ameline, 409 F.3d 1073,
1084 (9th Cir. 2005) (en banc) (“Even where the briefs filed
by the parties do not raise a Booker objection, we conclude
that the issue may be raised and should be considered.”).
Nonetheless, we have held that enhancing a defendant’s sen-
tence based on prior convictions does not violate the Sixth
                      UNITED STATES v. LADWIG                     16733
Amendment as interpreted by Blakely v. Washington, 542
U.S. 296 (2004), and Booker. United States v. Von Brown,
417 F.3d 1077, 1078 (9th Cir. 2005). Accordingly, we hold
that the ACCA, as applied to Ladwig, does not present consti-
tutional error.10

   In conclusion, we affirm the district court’s determination
that Ladwig’s prior conviction for making a harassing tele-
phone call under R.C.W. § 9.61.230(3)(b) is a “violent felo-
ny” within the meaning of the ACCA.

   [6] AFFIRMED in part, jurisdiction retained pending sup-
plemental briefing relating to discretionary sentencing.




  10
    We will deal in a separate unpublished disposition with the propriety
of a remand under Booker and Ameline.